DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities: the limitation, i.e. “circuit generates” should be changed to “circuit configure to generate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DUBELCZYK et al.( US 2014/0221847).

Regarding Claims 1 and 8-9. DUBELCZYK teaches an apparatus comprising(1: fig. 1 and fig.2; [0057]): 
a light source (7a: fig. 1; 21: fig.2) which projects dots of first light onto  a living body (a-d: fig. 2; [0058]); 
second light resulting from the projection of the dots and outputs an image signal which includes a plurality of pixels (25: fig.2; [0059]); and 
a circuit (6: fig. 1), 
wherein the second light includes directly reflected light which is reflected by a surface of the living body(c: fig. 2), and scattered light which is scattered inside the living body, wherein the circuit extracts, from the image signals(a: fig. 2; [0058]), first pixels corresponding to first region of the living body from which the directly reflected light is  detected (26: fig.2), and second pixels corresponding to second region of the living body from which the scattered light is  detected(27: fig.2), and generates a biological information of the living body based on the first pixels and the second pixels(blood oxygen saturation: [0060]-[0063]).  

Regarding Claim 2. DUBELCZYK further teaches the biological information includes at least one selected from the group consisting of a heart-beat rate, a blood pressure, a blood flow, a blood oxygen saturation level, a melanin concentration in skin, information whether or not there is a spot in the skin, and information whether or not there is a bruise in the skin of the living body (blood oxygen saturation:[0063]).  

Regarding Claim 3. DUBELCZYK further teaches 3 DM_US 174549828-1.083710.3157Application No. 17/076,429Docket No.: 083710-3157the first light has a wavelength longer than or equal to 650 nm and shorter than or equal to 950 nm(red, near infrared: [0006], [0064]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUBELCZYK  in view of Huang et al. (2016/0157736) alternately VERKRUSSE et al. (US 2014/0275880).

Regarding Claim 4. DUBELCZYK teaches first pixels (26: fig.2), and second pixels (27: fig.2)
DUBELCZYK silent about  the circuit generates the biological information based on an average of values of the first pixels and an average of values of the second pixels.  
However, Huang teaches the biological information based on an average of values of the first pixels and an average of values of the second pixels (A single blood flow restoration value (as biological information) may be calculated by using the average of a group of pixels (in the blood vessel) (i.e. as first pixels) of blood flow data prior to suture surgery and the blood flow pixels post suture surgery (i.e. as second pixels): [0041],[0090] ).  

--------------------------------------------alternately -------------------------------
VERKRUSSE teaches the biological information based on an average of values of the first pixels and an average of values of the second pixels ([0029-[0030]]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention DUBELCZYK, the biological information based on an average of values of the first pixels and an average of values of the second pixels, as taught by VERKRUSSE, so as to determine biological information in compact and inexpensive way.
 
Regarding Claim 5. DUBELCZYK teaches first pixels (26: fig.2), and second pixels (27: fig.2)
DUBELCZYK silent about  the circuit generates the biological information based on a ratio between values of the first pixels and values of the second pixels.  
However, Huang teaches the circuit generates the biological information based on a ratio between values of the first pixels and values of the second pixels (A single blood flow restoration value (as biological information) may be calculated by using the average of a group of pixels (in the blood vessel) (i.e. as first pixels) of blood flow data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention DUBELCZYK, the circuit generates the biological information based on a ratio between values of the first pixels and values of the second pixels, as taught by Huang, so as to determine biological inforamtion in compact and inexpensive way.
--------------------------------------------alternately -------------------------------
VERKRUSSE teaches the biological information based on a ratio between values of the first pixels and values of the second pixels (ratio IR/red indicate high blood oxygen saturation values:[0064], [0085]-[0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention DUBELCZYK, the biological information based on a ratio between values of the first pixels and values of the second pixels, as taught by VERKRUSSE, so as to determine biological information in compact and inexpensive way.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUBELCZYK    in view of  Forrester et al. (US 20030120156).

Regarding Claim 6. DUBELCZYK silent about the circuit generates the biological information by subtracting values of the first pixels multiplied by a coefficient from values of the second pixels.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention DUBELCZYK, the circuit generates the biological information by subtracting values of the first pixels multiplied by a coefficient from values of the second pixels, as taught by Forrester, so as to determine biological information in compact and inexpensive way.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUBELCZYK  in view of Preece et al. (US 2007/0161910)
Regarding Claim 6. DUBELCZYK silent about the circuit generate an information indicating presence or absence of the living body based on the first pixels and the second pixels.
However, Preece teaches an information indicating presence or absence of the living body (i.e. identified blood and melanin) based on the first pixels and the second pixels (i.e. all pixels)(derived for all pixels for which blood and melanin concentrations were derived by the image conversion module 12, this measure indicative of the presence of dermal melanin:[0055]-[0057]; 30: fig. 1; s3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention DUBELCZYK,   information indicating presence or absence of the living body based on the first pixels and the second pixels, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) US 20100208948 A1 disclose  imaging unit for capturing an image of a portion of a body surface of a living body with near-infrared light and generating near-infrared light imaging data, a vein pattern extraction unit for extracting a vein pattern from the near-infrared light imaging data by applying a differential filter, which outputs a large value for a pixel having a large difference between the pixel and its surrounding pixel, to a plurality of pixels constituting the near-infrared light imaging data, and a pseudo-vein pattern determination unit for determining presence of a pseudo-vein pattern intentionally formed on a part of the captured body surface based on the extracted vein pattern.
b)  US 20090097731 US Using nature that a pixel value in a lung of a chest X-ray moving image varies due to heart beat, the variation information on the pixel value is effectively used for diagnosis such as of a lung embolism or a heart disease,
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864